Exhibit 10(h)(vi)


NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO
2016 RESTRICTED STOCK RIGHTS
GRANTED UNDER THE 2011 LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to certain “Restricted Stock Rights”
(“RSRs”) granted by Northrop Grumman Corporation (the “Company”) in 2016 under
its 2011 Long-Term Incentive Stock Plan. The date of grant of the RSR award (the
“Grant Date”) and the number of RSRs applicable to your award are set forth in
the letter from the Company announcing your RSR award (your “Grant Letter”) and
are also reflected in the electronic stock plan award recordkeeping system
(“Stock Plan System”) maintained by the Company or its designee. These Terms
apply only with respect to this special 2016 RSR award identified in your Grant
Letter. You are referred to as the “Grantee” with respect to your award.
Capitalized terms are generally defined in Section 12 below if not otherwise
defined herein.


Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time. If you do not
formally accept your RSR award, including these Terms, in accordance with the
instructions and time limit set forth in your Grant Letter, you will be deemed
to have forfeited your RSR award.




1.
Vesting; Issuance of Shares.



Subject to Sections 2 and 6 below, one hundred percent (100%) of the number of
RSRs (and any Dividend Equivalents (as defined below)) subject to your award
(subject to adjustment as provided in Section 6.1) shall vest upon the second
anniversary of the Grant Date, provided that if the second anniversary of the
Grant Date falls on a weekend or holiday, then the award shall vest on the next
business day.


1.1    Payment of RSRs. Except as otherwise provided below, the Company shall
pay an RSR subject to the award that vests (“Vested RSR”) (and related Dividend
Equivalents) within 60 days following the vesting of the RSR on the second
anniversary of the Grant Date. The Company shall pay such Vested RSRs in either
an equivalent number of shares of Common Stock, or, in the discretion of the
Committee, in cash or in a combination of shares of Common Stock and cash. In
the event of a cash payment, the amount of the payment for each Vested RSR to be
paid in cash will equal the Fair Market Value (as defined below) of a share of
Common Stock as of the date that such RSR became vested.


1.2    Dividend Equivalents. The Grantee shall be entitled to payment for
Dividend Equivalents (if any) with respect to any Vested RSRs. For purposes of
these Terms, “Dividend Equivalents” means the aggregate amount of dividends paid
by the Company on a number of shares of Common Stock equivalent to the number of
Vested RSRs during the period from the Grant date until the date the Vested RSRs
are paid without interest or other adjustments to reflect the time value of
money). Dividend Equivalents (if any) will be paid at the same
 
time as the Vested RSRs to which they relate are paid. Dividend Equivalents will
be paid in cash.


2.
Early Termination of Award; Termination of Employment.



2.1    General. The RSRs (and related Dividend Equivalents) subject to the
award, to the extent not previously vested, shall terminate and become null and
void if and when (a) the award terminates in connection with a Change in Control
pursuant to Section 6 below, or
(b) except as provided in Section 2.6 and in Section 6, the Grantee ceases for
any reason to be an employee of the Company or one of its subsidiaries.


2.2    Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and (b)
shall be deemed to be employed by the Company for the duration of such approved
leave of absence for purposes of the award. A termination of employment shall be
deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.


2.3    Salary Continuation. Subject to Section 2.2 above, the term “employment”
as used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.2) will not, in and of itself,




--------------------------------------------------------------------------------




constitute “employment” for purposes hereof (in the case



of salary continuation without active employment, the Grantee’s cessation of
active employee status shall, subject to Section 2.2, be deemed to be a
termination of “employment” for purposes hereof). Furthermore, salary
continuation will not, in and of itself, constitute a leave of absence approved
by the Company for purposes of the award.


2.4    Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested, the Grantee does not otherwise
continue to be employed by the Company or one of its subsidiaries after such
event, and the divested entity or business (or its successor or a parent
company) does not assume the award in connection with such transaction.


2.5    Continuance of Employment Required. Except as expressly provided in
Section 2.6 and in Section 6, the vesting of the RSRs (and related Dividend
Equivalents) subject to the award requires continued employment through the
second anniversary of the Grant Date as a condition to the vesting of any
portion of the award. Employment for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment. Nothing contained in these Terms, the
Stock Plan System, or the Plan constitutes an employment commitment by the
Company or any subsidiary, affects the Grantee’s status (if the Grantee is
otherwise an at-will employee) as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to continue in the
employ of the Company or any subsidiary, or interferes in any way with the right
of the Company or of any subsidiary to terminate such employment at any time.


2.6    Death or Disability. If the Grantee dies or incurs a Disability while
employed by the Company or a subsidiary and such death or Disability occurs more
than six months after the Grant Date, the outstanding and previously unvested
RSRs (and related Dividend Equivalents) subject to the award shall vest as of
the date of the Grantee’s death or Disability, as applicable. RSRs (and related
Dividend Equivalents) vesting under this Section shall be paid within 60 days
following the earlier of (a) Grantee’s death or (b) Grantee’s Disability, but in
no event later than March 15 of the year following the date of the death or
Disability . In the event of the Grantee’s death prior to the delivery of shares
or other payment with respect to any vested RSRs (and related Dividend
Equivalents), the Grantee’s Successor shall be
 
entitled to any payments to which the Grantee would have been entitled under
these Terms with respect to such vested and unpaid RSRs (and related Dividend
Equivalents).


3.
Non-Transferability and Other Restrictions.



3.1    Non-Transferability. The award, as well as the RSRs (and related Dividend
Equivalents) subject to the award, are non-transferable and shall not be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. The foregoing transfer restrictions shall not apply to
transfers to the Company. Notwithstanding the foregoing, the Company may honor
any transfer required pursuant to the terms of a court order in a divorce or
similar domestic relations matter to the extent that such transfer does not
adversely affect the Company’s ability to register the offer and sale of the
underlying shares on a Form S-8 Registration Statement and such transfer is
otherwise in compliance with all applicable legal, regulatory and listing
requirements.


3.2    Recoupment of Awards. Any payments or issuances of shares with respect to
the award are subject to recoupment pursuant to the Company’s Policy Regarding
the Recoupment of Certain Performance- Based Compensation Payments as in effect
from time to time, as well as any recoupment or similar provisions of applicable
law, and the Grantee shall promptly make any reimbursement requested by the
Board or Committee pursuant to such policy or applicable law with respect to the
award. Further, the Grantee agrees, by accepting the award, that the Company and
its affiliates may deduct from any amounts it may owe the Grantee from time to
time (such as wages or other compensation) to the extent of any amounts the
Grantee is required to reimburse the Company pursuant to such policy or
applicable law with respect to the award.


4.
Post-Employment Conduct.



4.1    Vice President Contribution. You acknowledge and agree that as a Vice
President of the Company, you are involved in managing specific operations of
the Company, incorporated in Delaware and headquartered in Virginia. You are
involved in the most sensitive and proprietary matters affecting the Company,
its subsidiaries, predecessors, and/or affiliates (collectively, “Northrop
Grumman”), including from a technical, strategic and financial perspective, and
are widely exposed to confidential, sensitive and proprietary information
concerning Northrop Grumman’s operations. You occupy one of the most senior
executive positions in the Company and




--------------------------------------------------------------------------------




have far-reaching access to highly confidential, valuable and sensitive
information, customer, vendor and employee relationships, intellectual property,
strategic and tactical plans, and financial information and plans.



4.2    The Company has a legitimate business interest in restricting your
ability to compete in the specific manner set forth below, and the Company has
provided you this grant, subject to these Terms and as consideration for the
restrictive covenants set forth in this Section 4; provided that the provisions
of this Section 4 shall not apply where both (i) such provisions are not
permitted and (ii) the Delaware choice of law provision is not applied.


4.3    Non-Competition. For a period of six (6) months from the date of the
termination of Grantee’s employment for any reason other than a Reduction-in-
Force as determined at the Company’s sole discretion (“Termination”), you will
not, directly or indirectly, oversee, control, or participate in the design,
operation, research, manufacture, marketing, sale, or distribution of
“Competitive Products and Services”. For the purpose of this section,
“Competitive Products and Services” shall mean products or services that compete
with, or are an alternative or potential alternative to, the products sold or
services provided by Northrop Grumman, but only to the extent you had
responsibility for, worked with, or had access to confidential, sensitive or
proprietary information about such products and services while employed by the
Company.


4.4    Non-Solicitation of Customers. For a period of eighteen (18) months from
your Termination, you shall not, directly or indirectly, solicit any customer,
supplier, or teammate of Northrop Grumman with whom you came into contact, or
about whom you received confidential information, while employed by Northrop
Grumman, for purposes of providing products or services in competition with
Northrop Grumman. In the case of a governmental, regulatory or administrative
agency, commission, department or other governmental authority, the customer is
determined by reference to the specific program offices or activities for which
Northrop Grumman provides goods or services.


4.5    Non-Solicitation of Employees. For a period of eighteen (18) months from
your Termination, you shall not, directly or indirectly, solicit or offer to
hire, any person who was, within a period of six months prior to your
Termination, employed by Northrop Grumman, with whom you worked or about whom
you received confidential information while employed by Northrop Grumman.


 
4.6    Non-Disparagement. You will not issue or communicate any statement,
whether verbal or written, or take any other action that disparages or may be
interpreted to disparage the Company, its products, services, officers,
directors, or employees; provided that the foregoing shall not apply to any
truthful statements made in connection with a formal legal process or government
investigation.

4.7    Exceptions. You may request an exception to the covenants in this section
by making a written request to the Company’s Chief Human Resources Officer, with
such exceptions being considered at the sole discretion of the Company and
communicated in writing to you.


4.8    Reasonableness. You agree that the restrictions set forth in this section
are (i) reasonable and necessary in all respects, including duration, territory
and scope of activity, in order to protect the Company’s legitimate business
interests, (ii) that the parties have attempted to limit your right to compete
only to the extent necessary to protect the Company’s legitimate business
interests, and (iii) that you will be able to earn a livelihood without
violating the restrictions in this section. It is the intent of the parties that
the provisions of this section shall be enforced to the fullest extent
permissible under applicable law. However, if any portion of this covenant is
deemed unenforceable, the parties agree that a court or arbitrator may revise
the portion deemed unenforceable to the maximum extent possible to achieve the
objective of the parties, and the remainder of the covenant shall remain in full
force and affect.


4.9    Remedies. If you violate any provision in Section 4.3, 4.4, 4.5, and/or
4.6 of this section, the Company shall have the right to terminate without
payment to you any unvested and/or unpaid RSRs (and associated Dividend
Equivalents) and require that you immediately deliver to the Company an amount
in cash equal to the aggregate Fair Market Value, determined as of the vesting
and/or payment date of all RSRs already received, including any Dividend
Equivalents, within one year prior to the breach. Further, you acknowledge and
agree that a breach of any of the provisions of this section will result in
immediate, irreparable, and continuing damage to the Company for which there is
no adequate remedy at law, and the Company will be entitled to injunctive
relief, a decree of specific performance, and other relief as may be proper,
including monetary damages, to the maximum extent available.


5.
Compliance with Laws; No Stockholder Rights Prior to Issuance.



The Company’s obligation to make any payments or issue any shares with respect
to the award is subject





--------------------------------------------------------------------------------




to full compliance with all then applicable requirements of law, the Securities
and Exchange Commission, or other regulatory agencies having jurisdiction over
the Company and its shares, and of any exchange upon which stock of the Company
may be listed. The Grantee shall not have the rights and privileges of a
stockholder, including without limitation the right to vote or receive dividends
(except as expressly provided in these Terms

with respect to Dividend Equivalents), with respect to any shares which may be
issued in respect of the RSRs until the date appearing on the certificate(s) for
such shares (or, in the case of shares entered in book entry form, the date that
the shares are actually recorded in such form for the benefit of the Grantee),
if such shares become deliverable.


6.
Adjustments; Change in Control.



6.1.    Adjustments. The RSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.


6.2.    Possible Acceleration on Change in Control. Notwithstanding the
provisions of Section 2 hereof, and further subject to the Company’s ability to
terminate the award as provided in Section 6.3 below, the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall become fully vested as of the date of the Grantee’s termination of
employment if the termination occurs either within the Protected Period
corresponding to a Change in Control of the Company or within twenty-four (24)
calendar months following the date of a Change in Control of the Company, the
Grantee’s employment by the Company and its subsidiaries is involuntarily
terminated by the Company and its subsidiaries for reasons other than Cause or
by the Grantee for Good Reason.


Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to this Section 6.2
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months.


Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section will be made within 60 days of the Grantee’s termination of employment,
but in no event later than March 15 of the
 
year following the Grantee’s date of termination of employment.


6.3.    Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the
Change in Control, or if for any other reason the award would not continue after
the Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall vest fully and completely. Unless the Committee expressly provides
otherwise in the circumstances, no acceleration of vesting of the award shall
occur pursuant to this Section
6.3 in connection with a Change in Control if either (a) the Company is the
surviving entity, or (b) the successor to the Company (if any) (or a Parent
thereof) agrees in writing prior to the Change in Control to assume the award.
The award shall terminate, subject to such acceleration provisions, upon a
Change in Control triggered by clause (iii) or (iv) of the definition thereof in
which the Company is not the surviving entity and the successor to the Company
(if any) (or a Parent thereof) does not agree in writing prior to the occurrence
of the Change in Control to continue and assume the award following the Change
in Control. The Committee may make adjustments pursuant to Section 6(a) of the
Plan and/or deem an acceleration of vesting of the award pursuant to this
Section 6.3 to occur sufficiently prior to an event if necessary or deemed
appropriate to permit the Grantee to realize the benefits intended to be
conveyed with respect to the shares underlying the RSRs (and related Dividend
Equivalents); provided, however, that, the Committee may reinstate the original
terms of the award if the related event does not actually occur.


Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section 6.3 will be made within 60 days of the Change of Control, but in no
event later than March 15 of the year following the Change in Control.


7.
Tax Matters.



7.1.    Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs (and related Dividend Equivalents), that the
Grantee or other person entitled to such shares or other payment pay the minimum
sums required to be withheld by federal, state, local or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such





--------------------------------------------------------------------------------




provisions for the withholding of taxes as it deems appropriate (including,
without limitation, withholding the taxes due from compensation otherwise
payable to the Grantee or reducing the number of shares otherwise deliverable
with respect to the award (valued at their then Fair Market Value) by the amount
necessary to satisfy such statutory minimum withholding obligations).


7.2.    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and



expenses in connection with the issuance of shares in connection with the
vesting of the RSRs.


7.3.    Compliance with Code. These Terms are designed to be exempt from Code
Section 409A, and the Committee shall administer and construe the award, and may
amend the Terms of the award, in such a way as to be exempt from and to avoid
adverse tax consequences under Code Section 409A.


7.4.    Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.


7.5.    Code Section 280G. Notwithstanding any other provision of this Agreement
to the contrary, in the event that any amounts payable to you as a result of
Section 6.2 or 6.3 hereof, either alone or together with amounts payable
pursuant to any other plan, program or arrangement (a) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (b) but for this
Section 7.5 would be subject to the excise tax imposed by Section 4999 of the
Code or any comparable successor provisions (the “Excise Tax”), then the vesting
acceleration provided in Section 6.2 or 6.3, as applicable, shall be either (a)
provided to you in full, or (b) provided to you to such lesser extent that would
result in no portion of the payments so accelerated being subject to the Excise
Tax, whichever of the foregoing amounts, when taking into account applicable
federal, state, local and foreign income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by you, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. All determinations
required to be made under this Section 7.5 shall be made by a registered public
accounting firm selected by the Company, which shall provide supporting
calculations both to the Company and you no later than the date of the
applicable Change in Control. In the event that the Payments are to be
 
reduced pursuant to this Section 7.5, such Payments shall be reduced such that
the reduction of compensation to be provided to the Executive as a result of
this Section 7.5 is minimized. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.
8.
Choice of Law; Venue; Arbitration

This agreement shall be governed by the laws of the State of Delaware. Any cause
of action or claim arising out of or related to the terms and conditions
applicable to this grant will be determined through final and binding
arbitration, in accordance with Northrop Grumman Corporate Procedure H103A,
provided that the prevailing party in the arbitration shall be entitled to
receive from the losing party reasonably incurred attorneys’ fees and costs. You
and the Company agree that any arbitration hearing and related proceedings shall
be convened and conducted in Falls Church, VA. If you or the Company believes
they require immediate relief to enforce or challenge these terms, before
arbitration is commenced or concluded, either party may seek injunctive or other
provisional equitable relief from a state or federal court in the Commonwealth
of Virginia. All court actions or proceedings arising under these terms shall be
heard in a state or federal court in the Commonwealth of Virginia. The Company
and you hereby agree to the jurisdiction of the state and federal courts in the
Commonwealth of Virginia and waive any right to object to such actions on
grounds of venue, jurisdiction or convenience.


9.
Committee Authority.



The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Stock Plan
System, the Plan, and any other applicable rules. Any action taken by, or
inaction of, the Committee relating to or pursuant to these Terms, the Stock
Plan System, the Plan, or any other applicable rules shall be within the
absolute discretion of the Committee and shall be conclusive and binding on all
persons.


10.
Plan; Amendment.



The RSRs (and related Dividend Equivalents) subject to the award are governed
by, and the Grantee’s rights are subject to, all of the terms and conditions of
the Plan and any other rules adopted by the Committee, as the foregoing may be
amended from time to time.





--------------------------------------------------------------------------------




The Grantee shall have no rights with respect to any amendment of these Terms or
the Plan unless such amendment is in writing and signed by a duly authorized
officer of the Company. In the event of a conflict between the provisions of the
Stock Plan System and the provisions of these Terms and/or the Plan, the
provisions of these Terms and/or the Plan, as applicable, shall control.

11.
Required Holding Period.

The holding requirements of this Section 11 shall apply to any Grantee who is an
elected or appointed officer of the Company or a Country Chief Executive on the
date Vested RSRs are paid (or, if earlier, on the date the Grantee’s employment
by the Company and its subsidiaries terminates for any reason). Any Grantee
subject to this Section 11 shall not be permitted to sell, transfer, anticipate,
alienate, assign, pledge, encumber or charge 50% of the total number (if any) of
shares of Common Stock the Grantee receives as payment for Vested RSRs until the
earlier of (A) the third anniversary of the date such shares of Common Stock are
paid to the Grantee, (B) the date the Grantee’s employment by the Company and
its subsidiaries terminates due to the Grantee’s death or Disability, (C) the
occurrence of a Change in Control that results in termination and payment under
Section 6.2 or 6.3 above, (D) if Grantee is a Country Chief Executive or an
appointed officer (not an elected officer) the one year anniversary of the
Grantee’s termination of employment, or (E) with respected to Grantee’s entering
a U.S. federal government position only, the latest of (i) the date the
Grantee’s employment with the Company terminates, or
(ii) the date the Grantee formally accepts the government position in writing,
or (iii) the date the government confirms the Grantee (for positions requiring
nomination and confirmation). For purposes of this Section 11, the total number
of shares of Common Stock the Grantee receives as payment for Vested RSRs shall
be determined on a net basis after taking into account any shares otherwise
deliverable with respect to the award that the Company withholds to satisfy tax
obligations pursuant to Section 7.1. Any shares of Common Stock received in
respect of shares that are covered by the holding period requirements of this
Section 11 (such as shares received in respect of a stock split or stock
dividend) shall be subject to the same holding period requirements as the shares
to which they relate.


12.
Definitions.



Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:


“Board” means the Board of Directors of the Company.
 


“Cause” means the occurrence of either or both of the following:


(i)
The Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses, as a
result of vicarious liability, or as a
result of good faith actions as an officer of the Company); or



(ii)
The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his or her action
or omission was in the best interest of the Company.



“Change in Control” is used as defined in the
Plan.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.


“Common Stock” means the Company’s common stock.


“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer.


“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.


“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:


(i)
A material and substantial reduction in the nature or status of the Grantee’s
authorities or






--------------------------------------------------------------------------------




responsibilities (when such authorities and/or responsibilities are viewed in
the aggregate) from their level in effect on the day immediately prior to the
start of the Protected Period, other than (A) an inadvertent act that is
remedied by the Company promptly after receipt of notice thereof given by the
Grantee, and/or (B) changes in the nature or status of the Grantee’s authorities
or responsibilities that, in the aggregate, would



generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally- recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue.


In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice-president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.


(ii)
A reduction by the Company in the Grantee’s annualized rate of base salary as in
effect at the start of the Protected Period, or as the same shall be increased
from time to time.



(iii)
A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected

 
Period; provided, however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.


(iv)
A material reduction in the Grantee’s aggregate level of participation in the
Company’s stock-
based incentive compensation plans from the level in effect immediately prior to
the start of the Protected Period; provided, however, that a reduction in the
aggregate level of participation shall not be deemed to be “Good Reason” if the
reduced level of participation remains substantially consistent with the average
level of participation of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.



(v)
The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period.



The Grantee’s right to terminate employment for Good Reason is conditioned upon
(a) the Grantee providing the Company with written notice of the Good Reason
condition within 90 days of its first occurrence;
(b)Grantee’s notice including a period of no less than 30 days from the
Company’s receipt of the notice for the Company to cure the Good Reason
condition; and (c) Grantee implementing a Good Reason termination only if the
condition continues to go uncured and such termination is initiated and executed
no later than six (6) months from the date of its first occurrence.


The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.


“Parent” is used as defined in the Plan.


“Plan” means the Northrop Grumman 2011 Long- Term Incentive Stock Plan, as it
may be amended form time to time.







--------------------------------------------------------------------------------




The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:


(i)
If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected

 
Period shall commence on the date of the initial tender offer and shall continue
through and including the date of the Change in Control; provided that in no
case will the Protected Period commence earlier than the date that is six (6)
months prior to the Change in Control.

(ii)
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.



(iii)
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and including the date of the
Change in Control.



“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.



